Citation Nr: 1717273	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-48 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a total abdominal hysterectomy with bilateral salpingo-oophrectomy.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988 and from April 1990 to August 2000. The Veteran additionally served with the Navy Reserve until January 2006.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. It is noted that, the RO in Columbia, South Carolina has jurisdiction over this matter.

The Veteran's appeal was initially before the Board in November 2013 at which time it was remanded for additional development.  In July 2015, the Board again remanded the issues to obtain compliance with the November 2013 remand and to issue a statement of the case (SOC) following the Veteran's notice of disagreement on the effective date and initial noncompensable rating for hypertension.  Leaving the only remaining issue of entitlement to service connection for a total abdominal hysterectomy with bilateral salpingo-oophrectomy properly perfected before the Board.

As the development requested in the Board's July 2015 remand has not been completed, further action to ensure compliance with the remand directives is required. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 remand, the Board in part provided the following instructions: 

Schedule the Veteran for a VA gynecological examination. After examining the Veteran, interviewing her, and reviewing the claims file, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's report of experiencing significant psychiatric stress in service caused or aggravated uterine bleeding in service or following service that led to her August 2006 hysterectomy. 

The examiner is advised that the Veteran is deemed competent to report experiencing significant work/service-related stress and increased menstrual bleeding in service. The examiner should comment on whether the Veteran's statements can be substantiated from a medical point of view.

Subsequent to the remand, the Veteran was afforded a VA examination in May 2016; however, the examiner did not fully address the questions posed by the Board in July 2015. The May 2016 VA examiner did not document whether she interviewed the Veteran, and whether the Veteran's competent reporting of experiencing significant work/service-related stress and increased menstrual bleeding in service could be medically substantiated. 

Furthermore, while the examiner provided rationale as to whether the Veteran's uterine bleeding was caused by psychiatric stress during service, the examiner did not provide a complete rationale as to why the Veteran's report of experiencing significant psychiatric stress did not aggravate her uterine bleeding in service or following service that led to her August 2006 hysterectomy. Thus, the Veteran's claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with the Veteran's assistance identify and obtain copies of any pertinent medical or VA treatment records and add them to the claims file. If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Then, forward the claims file, to include a complete copy of this remand, to the May 2016 VA examiner to obtain a supplemental medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's report of experiencing significant psychiatric stress in service caused or aggravated uterine bleeding in service or following service that led to her August 2006 hysterectomy.

The examiner is advised that the Veteran is deemed competent to report experiencing significant work/service-related stress and increased menstrual bleeding in service. The examiner should comment on whether the Veteran's statements can be substantiated from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale. If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized. If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

If the May 2016 examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

3. Thereafter, readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and her representative must be provided a SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




